DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites from 5 to 95 wt. % of at least one polymer (P1) comprising at least 50 mol. % of recurring units (R1) consisting of an arylene group comprising at least one benzene ring, each recurring unit (R1) being bound to each other through C-C bonds, wherein the recurring units (R1) are such that, based on the total number of moles of recurring units (R1) : - less than 90 mol. % are rigid rod-forming arylene units (R1-a), and - at least 10 mol. % are kink-forming arylene units (R1-b), - from 5 to 95 wt. % of at least one polymer (P2), having a glass transition temperature (Tg) between 1400C and 2650C, and no melting peak, as measured by differential scanning calorimetry (DSC) according to ASTM D3418. It is noted that independent claim 11 and 13 includes similar claim language and is rejected for the same reason as discussed above. The dependent claims are rejected for the same reason as discussed above.
Claim 1 refers to at least one polymer which is defined in a vague manner. Defining “rigid-rod” “kink-forming”  leaves the skilled person in double as to what is actually meant by these features.  The terms rigid/rigid rod or kink/kink-forming3 cannot be used to distinguish the subject-matter of the claims over the prior art. Similarly, the use of term C-C bonds is unclear in the claims and the description. Bonds between carbon atoms are always covalent, and thus C-C bonds are always linear, in other words, C-C bonds intrinsically can not be “kinky” nor should they be termed as rigid. The applicant is requested to replace throughout the description and the claims the following terms by their chemical structure definition ([0035]). Applicant is also requested to define polymer (P1) and (P2) in the claims in terms of their chemical structure. For the purpose of examination, polymer (1) according to [0177] of instant spec mentions polyphenylene, in combination with [0038]-[0043][0059]9, and the polymer (2) must be defined as poly(biphenyl ether sulfone) (co)polymer (description, [0179]-[0180][0077] J M and claim 6).  The dependent claims are rejected for the same reason as discussed above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaker et al (US 20160122541 A1).
For claims 1-14, the Examiner concurs with the detailed written opinion provided by the international searching authority, also included in the applicant’s IDS received on  6/11/2020. The examiner further summarized below.
Jaker et al teach a method of use of a polymeric component in a filament for preparation and printing 3D objects and articles in an additive manufacturing system (claims 1-20; [0006], [0010][0011], [0065]-[0082][0152]-[0155]), and the polymer composition comprises polyarylethersulfone and/or polyetherimide, which corresponds to claimed polymer (P2) and as well as polysulfone  or a blend of polyphenyleneoxide and styrene, which correspond with polymer (P1).  
It is noted that claim 1 further recited above includes “from 5 to 95 wt. % of at least one polymer (P1) comprising at least 50 mol. % of recurring units (R1) consisting of an arylene group comprising at least one benzene ring, each recurring unit (R1) being bound to each other through C-C bonds, wherein the recurring units (R1) are such that, based on the total number of moles of recurring units (R1) :less than 90 mol. % are rigid rod-forming arylene units (R1-a), and - at least 10 mol. % are kink-forming arylene units (R1-b), - from 5 to 95 wt. % of at least one polymer (P2), having a glass transition temperature (Tg) between 1400C and 2650C, and no melting peak, as measured by differential scanning calorimetry (DSC) according to ASTM D3418” and since Jaker et al teach same materials for both polymer (P1, P2) as in the instant specification, thus such  would also comprise similar reoccurring unit  as claimed in the mol ratio, and even if one disagrees, there is sufficient suggestion or motivation provided Jaker et al  to use desired polymer  (P1)(P2) with having specific melt properties which would encompass the molar ratios and optimizations of the polymer (P1, and P2) as claimed (see [0082]-[0085]), for the benefit of achieving desired properties in the support material for use in additive manufacturing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 6,495,615 B1; US 2003/0004280 A1; US 2005/0048299.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743